DISSENTING OPINION.
GANTT, J.
In my opinion the judgment must be reversed and the cause remanded because the court erred in the admission and rejection of evidence as pointed out in the opinion. I do not concur in holding there was no evidence upon *497wbicb to base the verdict. In my opinion it is not the province of this court to determine the weight of evidence when there is a conflict of testimony.
It was for the jury who saw the witnesses and heard them deliver their evidence to say whether the prosecutrix was impeached to such an extent that her evidence must be wholly discarded. Neither do I agree that the return on a subpoena must state that the officer went to the residence of the witness in his efforts to serve the writ.
When he returns that after diligent search he is unable to find the witness in his county it is sufficient and the presumption attending all official conduct is that he has done his duty. I do not agree to the criticisms upon court or counsel.